                                                                                           FILED
                                                                                  2019 May-06 AM 08:58
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

DONALD RAY LAWRENCE,                       )
                                           )
         Plaintiff,                        )
                                           )
v.                                         )   Case No. 5:18-cv-00639-AKK-JHE
                                           )
JENNIFER C. HOLT, et al.,                  )
                                           )
         Defendants.                       )

                           MEMORANDUM OPINION
         The magistrate judge filed a report on April 12, 2019, recommending the

plaintiff’s federal claims be dismissed without prejudice for failing to state a claim

upon which relief can be granted, pursuant to 28 U.S.C. § 1915A(b)(1). (Doc. 7).

The magistrate judge further recommended that the plaintiff’s state law claims be

dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3). (Id.). Although

the magistrate judge advised the plaintiff of his right to file specific written

objections within fourteen (14) days, no objections have been received by the

court.

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Therefore, in

accordance with 28 U.S.C. § 1915A(b)(1), the plaintiff’s federal claims are due to
be dismissed without prejudice for failing to state a claim upon which relief can be

granted. Additionally, the plaintiff’s state law claims asserted in the complaint are

due to be dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3).

      A Final Judgment will be entered.

      DONE the 6th day of May, 2019.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                          2
